ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Lebolo-Watts Constructors 01 JV, LLC          )      ASBCA Nos. 59739, 59910
                                              )
Under Contract No. W912DR-11-C-0033           )

APPEARANCES FOR THE APPELLANT:                       Herman M. Braude, Esq.
                                                     Edward D. Manchester, Esq.
                                                      Braude Law Group, P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     William J. Selinsky, Esq.
                                                     Scott C. Seufert, Esq.
                                                     David B. Jerger, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

        The parties' joint motion of 29 September 2016 states that the parties have "settled
the claim that is the subject of these appeals by agreement dated July 7, 2016 and by
Contract modification P00003, which effectuated the settlement agreement." They ask
that these appeals be dismissed with prejudice.

       The parties' motion is granted, and these appeals are dismissed with prejudice.

       Dated: 4 October 2016



                                                  REBA PAGE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59739, 59910, Appeals ofLebolo-Watts
Constructors 01 JV, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREYD. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2